DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20, in the reply filed on 1/21/2021 is acknowledged.  Accordingly, claims 1-11 are withdrawn from consideration.
Allowable Subject Matter
Claims 13-17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further if the 112(b) rejections below are overcome.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208” has been used to designate both “Advertiser Identities” and “Publisher Identities” in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In par. 117, “advertiser device 80” should be replaced with “advertiser device 70” to match FIG. 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "the second computing device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “set of content mapping keys” in line 2.  It is not clear if “set of content mapping keys” is referring to the set of content mapping keys from claim 13 or a different set of content mapping keys.  Claim 15 further recites “a fourth message” in line 4.  It is not clear if “a fourth message” is referring to the fourth message from claim 12 or a different message.  Therefore, it is not clear what the scope of the claim is.
Claims 13-20 are rejected as being dependent on indefinite claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chokhawala (US 10,929,870 B1) in view of Hoffberg (US 6,850,252 B1) and further in view of Lawbaugh et al. (US 2019/0370866 A1).
Regarding claim 12, Chokhawala teaches: A method for providing an advertisement impression in which an advertisement is presented in conjunction with media content [(abstract)], the method comprising: 
receiving, with a transceiver of the second computing device, a first message from a first computing device, the first message requesting media content from the second computing device [consumer browses a website with computing device 104, the website hosted by the server system 102 (col. 4, lines 47-52, Fig. 1 and 5)], 
transmitting, with the transceiver, a second message to the first computing device, the second message including the media content [The server system 102 returns a website to the consumer computing device 104 (col. 4, lines 47-52, Fig. 1)] 
[the server system 102 receives 308 a notification from a consumer computing device 104 including impression data 206, such as time and date an advertisement was viewed (col. 4, lines 32-35 and 47-52, col. 5, lines 1-14 and 41-60, Fig. 1 and 3)], 
transmitting, with the transceiver, a fourth message to at least one of a fourth computing device and at least one first smart contract stored on at least one blockchain [interact with other devices (col. 7, lines 52-54, Fig. 5).  Transmitting an impression block to other server systems 102 having copies of the blockchain (col. 5, line 61 through col. 6, line 3, Fig. 1)]. 
Chokhawala does not explicitly disclose: the media content having a defined location at which an advertisement can be presented in conjunction with the media content; the third message including a signature under a public key of the third computing device; the fourth message including the signature under the public key of the third computing device, the fourth message causing an entity associated with the second computing device to receive credit or payment for valid advertisement impression.
Hoffberg teaches: the media content having a defined location at which an advertisement can be presented in conjunction with the media content [a particular advertising region in a display device (col. 49, lines 18-32)] 
the third message including a signature under a public key of the third computing device; and the fourth message including the signature under the public key of the third computing device [Data is encrypted by a public key encryption system using the private key of the data sender. The sender also digitally signs the data (col. 72, lines 49-55).  public key-based Digital Signature Standard (col. 121, lines 63-67)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Chokhawala and Hoffberg before the effective filing date of the claimed invention to modify the method of Chokhawala by incorporating the media content having a defined location at which an advertisement can be presented in conjunction with the media content, the third message including a signature under a public key of the third computing device, and the fourth message including the signature under the public key of the third computing device as disclosed by Hoffberg.  The motivation for doing so would have been to optimize the placement of advertisements (Hoffberg - col. 40, lines 60-63) and to securely distribute the data (col. 72, lines 49-52).  Therefore, it would have been obvious to combine the teachings of Chokhawala and Hoffberg in obtaining the invention as specified in the instant claim.
While Hoffberg discloses advertisers paying for advertisements on a per impression basis (col. 43, line 59 through col. 44, line 14), Hoffberg does not explicitly disclose: the fourth message causing an entity associated with the second computing device to receive credit or payment for valid advertisement impression.
Lawbaugh teaches: the fourth message causing an entity associated with the second computing device to receive credit or payment for valid advertisement impression [generate a transaction that includes a payload that specifies that the advertisement was transmitted to and/or interacted by the user. Then, cause appropriate debits from the advertiser and credits to the delivery platform. These transactions may be self-executed according to a predefined smart contract (par. 33 and 97, Fig. 1)].

Regarding claim 18, Chokhawala, Hoffberg, and Lawbaugh teach the method of claim 12; Lawbaugh further teaches: the second message includes a first set of constraints defining allowable advertisements that can be presented in conjunction with the media content at the defined location [particular types of advertisements (par. 7), such as a location of the space allocation on the website for advertisements, size allocated for the advertisement, and a subject matter for a given site (par. 91)].
Regarding claim 19, Chokhawala, Hoffberg, and Lawbaugh teach the method of claim 18; Hoffberg further teaches: the second message includes a signature of the first set of constraints under a public key of the second computing device [Data is encrypted by a public key encryption system using the private key of the data sender. The sender also digitally signs the data (col. 72, lines 49-55).  public key-based Digital Signature Standard (col. 121, lines 63-67)].
Regarding claim 20, Chokhawala, Hoffberg, and Lawbaugh teach the method of claim 12; Hoffberg further teaches: the signature under the public key of the third computing device is [Data is encrypted by a public key encryption system using the private key of the data sender. The sender also digitally signs the data (col. 72, lines 49-55).  public key-based Digital Signature Standard (col. 121, lines 63-67).  A plurality of signatures may be aggregated (col. 223, line 25)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeRosa-Grund (US 2020/0074461 A1) - NOVEL BLOCKCHAIN ARCHITECTURE, SYSTEM, METHOD AND DEVICE FOR AUTOMATED CYBERSECURITY AND DATA PRIVACY LAW COMPLIANCE WITH PROPRIETARY OFF-CHAIN STORAGE MECHANISM.
Goldberg et al. (US 2019/0378162 A1) - SYSTEMS AND METHODS FOR ENFORCING ADVERTISING STANDARDS AND DIGITAL ADVERTISEMENT MEASUREMENTS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER BOYD/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424